United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2153
                         ___________________________

                        Dennis Lagares, Jr.; Sherry Lagares

                       lllllllllllllllllllll Plaintiffs - Appellants

K. L., by Next Friend, Dennis Lagares, Jr.; N. L., by Next Friend, Dennis Lagares, Jr.

                              lllllllllllllllllllll Plaintiffs

                                            v.

Aaron Koeppen, Former Assistant Camden County Prosecutor, individually and in
   his official capacity; Kenneth M. Hayden, In his official capacity; Steven B.
  Jackson, In his official and individual capacity; John and Jane Doe, 1-12, 26th
   Judicial Circuit Court of Missouri Judges, in their official capacity; Amanda
  Rollins Colgan; Shawn P. Colgan, Jr.; Shawnee Wood, Individually and in her
 official capacity; Ruth O. Schulte, individually and in her official capacity; Law
 Office of Ruth O. Schulte; Cisar Law Firm; Barbara Vantine, individually and in
her official capacity; Barbara Vantine Law Firm; Jack Miller, Individually; Miller
    Law Office; Chris Koster, individually and in his official capacity; Mickes,
 Goldman and O'Toole, LLC; Thomas A. Mickes, individually and in his official
 capacity; Ernist Trakas, individually and in his official capacity; Michael Carter,
 individually and in his official capacity; Phillips, McElyea, Carpenter & Welch,
     P.C.; Jennifer Morgan, individually and in her official capacity; Charles E.
 McElyea, In his official capacity; Sharron Mizer, individually and in her official
   capacity; James Brad York, individually and in his official capacity; Crystal
Deckard, individually and in her official capacity; Deputy and Mizell, LLC; Amy
     Rozell Killion, individually and in her official capacity; Daniel C. Mizell,
  individually and in his official capacity; Evans, individually and in her official
 capacity; Chris Rasmussen, individually and in his official capacity; Casey Cox,
    individually and in her official capacity; O'Neil and O'Neil Law Firm; Amy
 Degraw, individually and in her official capacity; Robert E. O'Neil, individually
     and in his official capacity; Brandi Rockley, individually and in her official
      capacity; Lynne Brand, individually and in her official capacity; Catherine
Watson, individually and in her official capacity; Brand Law Firm, P.C.; Brook D.
      McCarrick, DSS Attorney, in her official capacity; Logan Barber; Candice
    Shilvery, individually and in her official capacity; Susan Barber; Tim Decker,
    individually and in his official capacity; Kids Harbor, Inc.; Camdenton R-III
      School District; Diana Sederwall, individually and in her official capacity;
     Timothy Hatfield, individually and in his official capacity; Camden County
    Commission; Chris McElyea, in his official capacity; University of Missouri
Thompson Center; John and Jane Does, 1-20, Camdenton R-III School Employees
      and Contracted Individuals; Lebanon R-III School District; Vivant Alarm
Systems; Tammy Lupardus, individually and in her official capacity; Central Bank
   of Lake of the Ozarks; Karen Dugger, individually and in her official capacity;
Central Bank Mortgage Jefferson City, Missouri, also known as Central Mortgage
    Company; Lynette Arnell, individually and in her official capacity; Samantha
     Rollins Bryant, individually and in her official capacity; Rebecca Simpson,
        individually and in her official capacity; Alyson Snyder; Shiela Moore,
 individually and in her official capacity; Midwest Assessment and Psychotherapy
    Solutions, P.C.; Debbera Burns, individually and in her official capacity; Dr.
       Emily R. Olroyd, individually and in her official capacity; Tracy Klein,
 individually and in her official capacity; Dr. Angela King, individually and in her
   official capacity; Denise D. McIntosh, individually and in her official capacity;
 Laclede County Sheriff's Office; Amanda Frazier, individually and in her official
  capacity; Laclede County Commissioners; Kristine Wapelhorst, individually and
      in her official capacity; Beverly Chapman, individually and in her official
     capacity; Duane Widhalm, individually and in his official capacity; Andrew
White, individually and in his official capacity; Shalyn Howe, individually and in
her official capacity; Theresa Lowe; Kyra Crabtree, individually and in her official
 capacity; Unknown John and Jan Does, 1-99; Erica York, individually and in her
      official capacity; Missouri Department of Social Services; Donna Reeves,
  individually and in her official capacity; Krissy Jackson, individually and in her
   official capacity; Lebanon R-III School Board; Lebanon R-III Administration;
   Missouri Department of Elementary and Secondary Education; Sandra Doren,
individually and in her official capacity; Daylight Counseling, LLC; Doug Doren,
 in his official capacity; State of Missouri of the State Courts Administrator; Greg
 Linhares, in his official capacity; Gail Thompson, individually and in her official
    capacity; Jo McElwee, Camden County Circuit Clerk, individually and in her

                                        -2-
    official capacity; Deloris Lane, Deputy Clerk, individually and in her official
  capacity; Camden County Prosecutors Office; Camden County Sheriff's Office;
Dwight Franklin, Camden County Sheriff, individually and in his official capacity;
  Donna Ford Stone; Jeremiah W. "Jay" Nixon, Governor, individually and in his
       official capacity; Missouri Department of Social Services, and Political
 Subdivisions; Missouri Department of Social Services, Childrens Division; John
 and Jane Does, 1-20, Missouri Department of Social Services, in their individual
   and official capacities; Dana Perkins, individually and in her official capacity;
               Justina Robinson, individually and in her official capacity

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                      Appeal from United States District Court
                  for the Western District of Missouri - Springfield
                                   ____________

                               Submitted: July 5, 2017
                                Filed: July 24, 2017
                                   [Unpublished]
                                   ____________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

      Dennis Lagares, Jr. and Sherry Lagares appeal from the district court’s1 order
dismissing their complaint for lack of subject matter jurisdiction to the extent that the
complaint sought to overturn a state court’s child custody adjudication and for the
complaint’s failure to otherwise state a claim. Having considered the Lagares’s



      1
       The Honorable Beth Phillips, United States District Judge for the Western
District of Missouri.

                                           -3-
arguments for reversal, we find no error in the district court’s analysis and no abuse
of discretion in its denial of the Lagareses’ request for further leave to amend.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -4-